         Case 1:19-cr-10357-RGS Document 58-1 Filed 06/08/20 Page 1 of 1



                                               EXHIBIT 1

From: Bloom, Sara (USAMA) <Sara.Bloom@usdoj.gov>
Sent: Tuesday, June 11, 2019 12:04 PM
To: Jonathan D. Plaut <jdplaut@chardonlaw.com>
Cc: Smith, Laura C. (BS) (FBI) <lcsmith@fbi.gov>; Keating Elizabeth A <elizabeth.keating@ci.irs.gov>
Subject: RE: US v. David Fondots; 1:19-mj-05160-JGD

Thank you for the update.
   1. As to potential witnesses – at this time, I would say that all persons associated with Mariposa
       are potential witnesses, including investors, potential investors contacted about Mariposa,
       founders, board members, employees, contractors and vendors. Specifically this would
       include: Bernardo Abecacis, Andrew Davis, Adam Jackson, Patrick Devlin, John Paul Dejoria,
       John Falk,Onsi Sawiris, Hisham El Haddad, persons associated with Overall Capital Partners,
       anyone associated with Terra or Terra Consulting. Also, as we discussed, he should not have
       conversations about the merits of the case unless in the presence of counsel with his wife or
       other involved family members, to include Jenette Bares (Marissa’s sister).



    2. Let’s talk about your request for documents. I believe you have the unredacted affidavit and I
        am not sure what exactly you are asking for.



    3. Happy to meet with you this week. What time works well for you. I am pretty free tomorrow
        and can find some time on Friday. Thursday is looking pretty busy. Thanks. Sara (617) 748-
        3265.
